OFFICE    OF THE   ATTORNEY     GENERAL   OF TEXAS
Gerald C. Mann                   AUSTIN

AlTonwr+omEnAl.




  Eo-zo.po&            Oledrrsj
           b
  mar slrr                           Oplnlon lo. o-ugg
                                     Be: IJJD~@      faoto rubmlttod




            Your letter of Fe
  oplnlon of this dopartmnt on
  read8 in   Port   aa follovo,
              _




Bon. Joe c. Oladmy, p&a 2




            barn ouvhlly 60xwd.m             your mquwt   in oolnwo-
tlon~ithOtDO~kb.0-~,0~00l~                           o+J2# am3 tb
authorltiea   4it.d   in   mmh   opla%oaa.

              usdonotthinktbtolw0phlonIk.0-5024&aadug
apPllaat$ontu tbqw*tlom         pmeentadlnyow%aquWy.Aa
atatad ip your btbr, thl.8Wmrtdbeat held b Oplnlon 80.
0500ltbt&~lr~,V~'*~tatedCiril8htubs
vao 8 Mlllty.
.   .




        Dlikrlot Attornmy," does not exist in t&se oountle8 oomlng
        vlthlntheprovi.8lon8.or8aldartlo&.
                      Seation 21b .Wtlala 5, of tb 3t8te Constitution
        provides     tcr   tb    oiiioea   0rooa    attom         arrddi8triotat
        toWJ.        ItoxPro8slyauborizeBL~ioL~to~~
        for tboleotionofdi8trlot,~ttommy8
                                        in mohdlatrlota 86
        may b      deemd    mcesaary.      Paah of ulb offly       puwlded for
        p&e,meotioa             of the Coastitutlon Is      l   o o nstitutio na l
                  Wbbn~8Olg~ot~8p~Oia~8~ntor~
        distr& attcmmy," it la olear that It refom to.8 “dlatrlct
        attoraey” vlth 8geolal f'umtlon8 OS povbn rrd dutle8. what&w
        the orbulnaldl8telot atiarmy l8 attokmy vho8e duty ir 18
        to   8enm8     "orlsllnuldl8triOtOourt,'orVfibtherh8                ia     8lmply
        o m vhoser ve8eldlstrlct o o ur ot”
                                          fa dl8trl.d o o isp ocsed
                                                                 ra
        single o o unty
                      itbla immutvneo er    to adea
                                                 ur ylde.
                                                        Iaeither
        ouae, the offloe webted ls a coastltutlonal   offloe, ou9
        sapresa4 author;zedbytbs Constltutiontobeoreatml by the
        Isgl8lature aad such dl8trlct8 88 muy be deem    moe8suy. In
        Seotlon5a of Artlole 326q, tb Lsgl8lalam expire884 dlsuvowd
        ths intention to oreate "any office.of district uttormy or say
        otbr coastltutkmal   offloe,"tbbmt farlmob88lty 08xX& be
        oonstnaed tobe u~oxaraise of tlaefrgirlativepavertoomate
        "a oonatltutloPeloffslie.*
                     Itls'~tbbrLrsldino~:~inlonO~l"thotfb,
        Isglslutum doe8not have fM .povsr    :tomate 8wh 8tututory
        ofrloe lo aLad 8hun88ntlyoleaaintbd8olslonaf        tb oouzd
        of this stute. Aztlole Sb SootIon 21r of the Cfwtitution,
        onates tb, 0Sfioeof oountyltto r m ud   y b mb    ltbtlm oounty
        attormyths authority to repn8enttb       State lnalloue8    in
        thedl&rictaM       iaferlorcovrts lnhlsoounty. Itl8only
        vbn the Iaglslature-lse8        ths authority oonformd by that
        wotlonot tbOorrrtltutionto~~tbott~ofd~~ist
        Etto~yor~~dir~~t8ttonuyo~hoi               tbreoartltu-
        tlonal0fr10.8 thuttb orrlce cf oouatattorney My bs
        abollab& or the pouera eaddutie8 0013lrmdby the Coxmtltu-
        tlon upon tbr oounty attorneys &ri&o&~*
                      Uedo~tth~tbstitsur.kuidthat*bsnr
        person runs for and la elected ta the o%Ylo~ OS %riminal
        dicrtriat rtteney” uuler tb pmvZ8bn8 of Article S26q, that
        ruahpsnon~rrovt&~oountyattor(uy~itucrrb6~              thut
        8uohstatutev88 inrdlld.
                  Invievriwouroplnloxm &8.0-2p8lrrd     O-WOland
        ths uuthoritieroltad ths;csln,it la our opinionthat ths psrsoa
.      *                     . ..

           Bon. Joe 0. Ols8myb wei 4




           vhovas.laotad             "o'or~dirtrS.ctat~y"~ItuskCountJ
           18   tWt   th6   OOUBt~       attoraeyOf         Said      OOUItty.

                            Bmmver        in   rlev   of    ths    rongoing           fads      and    our
           OpitAiOtt lo. o-D& it 18 OILC OpitLiOtt thht   usmnova
           dof~0tooountyatt0rv3y.   Weeml.i~nhmwi iiia oopyof raid
           opiaioaRO. o-3158. whathtuttuteasaldsboTeamveMyuur
                StldfOUFth qU88tiOtUJ.
           fi.l'St
                            b    VO hBV9 MSUW'OdJOUPfint                         cad fOUt't&h
                                                                                            qVB8tiOd
           itt tb    St4lttWl’ ?JhOVO Stat&  it beOOrpS8                     -OeSWy             to    OOtt8idOr
           your   seaold     atma thlrcl qUOStiOtI8.
                            VO   t&Ulk    yOU iOr     t&B    brlei       SubPitted           Vith    JOUF    CB-
           q-St.

                                                                     Yours     very    truly

                                                             ATTORBBYnmnaznr.                 WZlCXb

c^3;
                                                             BY
                                                                                  Amlellmlllcum
                                                                                       A8sl8tant
           AWt8brrt
           ~losurr
           APPlm~ApilxL16,1903
           (slgml) wrald c. mmlt
           Attoamy oemral OS muu
                                                             Approve&            Oplnlon Conmltted
                                                                                 Byt B.W.B..~